          Case 2:20-cv-00002-KGB Document 8 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

WILFRED DREXAL DAVIS                                                                   PLAINTIFF

v.                             Case No. 2:20-cv-00002-KGB-JJV

RONNIE COLEMAN, Head Administrator,
Crittenden County Correctional Facility, et al.                                    DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 6). Plaintiff Wilfred Drexel Davis has not filed

any objections, and the time to file objections has passed. Accordingly, after careful consideration,

the Court concludes that the Proposed Findings and Recommendations should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects (Id.). The Court

dismisses Mr. Davis’s complaint without prejudice due to his failure to comply with Judge Volpe’s

January 21, 2020, Order (Dkt. No. 5). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that

an in forma pauperis appeal from this Order and the accompanying Judgment would not be taken

in good faith.

       It is so ordered this the 19th day of January, 2021.



                                                              _____________________________
                                                              Kristine G. Baker
                                                              United States District Judge
